437 F.2d 502
EDWARDS TRANSPORTATION COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, andInland Boatmen's Union of the Seafarers' International Union of North America, Atlantic, Gulf, Lakes & Inland Waters District, AFL-CIO, Intervenors.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INLAND BOATMEN'S UNION OF the SEAFARERS' INTERNATIONAL UNION OF NORTH AMERICA, ATLANTIC, GULF, LAKES & INLAND WATERS DISTRICT, AFL-CIO, Respondent, andEdward Transportation Company, Intervenor.
No. 30132.
No. 30190 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 1, 1971.

Petitions for Review and Application for Enforcement of an Order of the National Labor Relations Board.
John E. McFall, Kullman, Lang, Keenan, Inman & Bee, New Orleans, La., for Edwards Transportation Co.
Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, Allen H. Feldman, Attys., N. L. R. B., Washington, D. C., Charles M. Paschal, Jr., Regional Director, N. L. R. B., New Orleans, La., for the N. L. R. B.
Jerry L. Gardner, Jr., Dodd, Hirsch, Barker, Meunier, Boudreaux & Lamy, New Orleans, La., for Inland Boatmen's Union of the Seafarers' International Union of North America, Atlantic, Gulf, Lakes & Inland Waters District, AFL-CIO.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:

Enforced, See Local Rule 21.1

1
Enforced.



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966